Title: Thomas Jefferson to James Madison, 31 December 1811
From: Jefferson, Thomas
To: Madison, James


          
                  Dear Sir 
                  Monticello Dec. 31. 11.
           
		  
		  
		  It is long since I have had occasion to address a line to you, and the present is an irksome one. with all the discouragements I can oppose to those who wish to make me the channel of their wishes for office, some will force themselves on me. I inclose you the letters of several merely to be placed on the file of candidates & to stand on their own ground, for I do not know one of them personally.  Gerna indeed, the recommender of Arata, I once saw at Paris. he was a bookseller from Dublin, and I got him to send me some books from thence, & that is all I know of him.
			 le Compte despinville I never saw nor heard of before; nor have I ever seen de Neufville his recommender; but he brot me a letter of introduction from the Countess d’Houdeton, an old lady from whom I recieved so many civilities & so much hospitality while in France. she was the intimate friend of Dr Franklin, and I should feel myself obliged to render any civilities or personal services in my power to one of her recommendation.
			 De la Croix I never saw.
			 but he is a very able military
				man
			 as far as I can judge from many excellent pamphlets & essays in the newspapers written by him, and Genl Dearborne thought him a valuable man.
			 I write to him & to de Neufville that they must send certificates of character to the Secretary at war, and I pray you to consider me only as the postrider bearing their letters to you.
          The prospect of the death of George III. still keeps up a hope of avoiding war.
			 
			 we have had a bad fall for our wheat. I never saw it look worse.
				we
			 have had but ¾ I. of rain in the last 8. weeks. your message had all the qualities it should possess, firm, rational and dignified,  and the report of the Commee of foreign relations was excellent. they carry conviction to every mind. heaven help you through all your difficulties.
          
            Th:
            Jefferson
        